Case 0:19-cv-61370-RS Document 32 Entered on FLSD Docket 09/06/2019 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                Case No. 19-61370-CIV-SMITH/VALLE

HARVEY J. KESNER,

         Plaintiff,

vs.

BARRON’S, INC., et al.,

      Defendants.
_______________________________/


  ELECTION TO JURISDICTION BY A UNITED STATES MAGISTRATE JUDGE FOR
                    FINAL DISPOSITION OF MOTIONS

          The parties, Plaintiff, Harvey J. Kesner, Defendants Dow Jones and Company, Inc.

 (“Dow Jones”)1 and William Alpert (collective, “Dow Jones Defendants”), through their

 respective undersigned counsel, and Defendant Teri Buhl, pro se,2 in accordance with the

 provisions of Title 28 U.S.C. § 636(c), hereby voluntarily elect to have a United States

 Magistrate Judge decide the following motions and issue a final order or judgment with respect

 thereto:

          1.       Motions to Dismiss                       Yes              No      X

          2.       Motions for Summary Judgment Yes                          No      X

          3.       Motions for Attorneys’ Fees              Yes              No      X

          4.       Motions for Costs                        Yes              No      X
 1
  Named Defendant Barron’s, Inc. is not a legal entity. Barron’s is a publication of Dow Jones. Dow
 Jones is the proper Defendant in this action.
 2
  By agreement of all parties, individual Defendant Bill Alpert, through counsel, and individual Defendant
 Teri Buhl, pro se, submit this form with full reservation of all rights to contest personal jurisdiction and
 proper venue; and Defendant Dow Jones with full reservation of rights to contest proper venue. Further,
 Plaintiff stipulates that such participation is not a waiver of any rights to contest personal jurisdiction or
 venue.

                                                       1
 4819-0281-9236, v. 1
Case 0:19-cv-61370-RS Document 32 Entered on FLSD Docket 09/06/2019 Page 2 of 2



          5.       Motions for Sanctions              Yes             No     X

          6.       All Pretrial Motions               Yes             No     X

          7.       Discovery                          Yes     X       No

          8.       Other (explain below)              Yes             No     X

 The parties do not consent to assignment and referral of the case to a Magistrate Judge for Trial.

 Dated: September 6, 2019                             Respectfully submitted,


 By:      /s/ Robert C. Buschel                                /s/ Rachel E. Fugate

        Robert C. Buschel                                Rachel E. Fugate
        (Florida Bar No. 0063436)                        (Florida Bar. No. 144029)
        BUSCHEL GIBBONS, P.A.                            Kendall O. Pfeifer
        One Financial Plaza                              (Florida Bar No. 105445)
        100 S.E. Third Avenue, Suite 1300                SHULLMAN FUGATE PLLC
        Fort Lauderdale, FL 33394                        2101 Vista Parkway, Suite 4006
        Tel: (954) 530-5301                              West Palm Beach, FL 33411
        Buschel@BGlaw-pa.com                             Telephone: (561) 429-3619
                                                         rfugate@shullmanfugate.com
        Steven S. Biss (VSB # 32972)                     kpfeifer@shullmanfugate.com
        300 West Main Street, Suite 102
        Charlottesville, Virginia 22903                  Natalie J. Spears (pro hac vice)
        Tel: (804) 501-8272                              Gregory R. Naron (pro hac vice)
        stevenbiss@earthlink.net                         Jacqueline A. Giannini (pro hac vice)
                                                         DENTONS US LLP
        Attorneys for Plaintiff                          233 S. Wacker Dr.
                                                         Chicago, IL 60606
                                                         Telephone: (312) 876-8000
                                                         natalie.spears@dentons.com
                                                         gregory.naron@dentons.com
                                                         jacqui.giannini@dentons.com

                                                         Attorneys for Defendants Dow Jones
                                                         & Company, Inc. and William Alpert
         /s/ Teri S. Buhl

        1725 York Avenue, Apt. 30G
        New York, NY 10128
        teribuhl@gmail.com




                                                  2
 4819-0281-9236, v. 1
